[Cite as Marshall v. Franklin Cty. Treasurer, 2022-Ohio-2880.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT



 Stephanie Marshall,                                  :

                  Plaintiff-Appellant.                :                No. 22AP-45
                                                                  (M.C. No. 2021CVI-30330)
 v.                                                   :
                                                                 (REGULAR CALENDAR)
 Franklin County Treasurer,                           :

                  Defendant-Appellee.                 :



                                         D E C I S I O N

                                    Rendered on August 18, 2022


                On brief: Stephanie Marshall, pro se. Argued: Stephanie
                Marshall.

                On brief: G. Gary Tyack, Prosecuting Attorney, and
                William J. Stehle, for appellee. Argued: William J. Stehle.


                       APPEAL from the Franklin County Municipal Court
SADLER, J.
        {¶ 1} Plaintiff-appellant, Stephanie Marshall, appeals pro se from a decision of the
Franklin County Municipal Court granting summary judgment in favor of defendant-
appellee, Franklin County Treasurer ("Treasurer"), on Marshall's small claims complaint.
For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} This case involves the Treasurer's issuance of notices related to the property
located at 101 Meek Avenue, Columbus, Ohio ("the Property"). Accordingly, we find it
useful to briefly review the recent transfer history of the Property based on the record before
us. On March 10, 2017, ACM Vision V, LLC, issued a quitclaim deed conveying the Property
No. 22AP-45                                                                                2


to Marshall and James Hinkle. That quitclaim deed was recorded on March 20, 2017. On
March 31, 2017, Marshall issued a quitclaim deed conveying her interest in the Property to
Hinkle; the quitclaim deed was recorded the same day. On January 21, 2020, Hinkle signed
a Real Property Conveyance Fee Statement of Value and Receipt asserting that he conveyed
the Property to Marshall. Hinkle signed a notarized statement on January 21, 2020,
attesting that he sold the Property to Marshall for $1. Marshall also signed a notarized
statement on January 21, 2020, attesting that she purchased the Property from Marshall
for $1. The record before us does not contain a deed conveying the Property from Hinkle
to Marshall; however, the Treasurer presented an affidavit from an employee of the
Franklin County Auditor's Office attesting to the following:
              While he has no actual recollection of this particular situation
              he is familiar with the standard process for handling the DTE
              Form 100, Real Property Conveyance Fee Statement of Value
              and Receipt. The process requires that said form be
              accompanied by an executed deed conveying the real property
              from the Grantor/Seller to the Grantee/Buyer.              After
              processing the deed, it would be stamped "Transferred" and
              returned to the person filing it. In his opinion, the Franklin
              County Auditor's Office would not accept a DTE Form without
              review and examination of the deed transferring the property
              from the Seller to the Buyer because the information on the
              DTE Form is collected from the deed.
(Steven Kosbab Aff. at ¶ 2.) Notably, Marshall does not deny that there was a deed
conveying the Property to her; rather, she claims she elected not to mail the necessary
documents and fees to the Franklin County Recorder's Office to have the transaction
recorded. Marshall asserts she believed there would be no transfer of the Property unless
the conveyance was recorded.
       {¶ 3} In September 2021, the Treasurer sent notices to Marshall indicating the
Property had been selected for a tax-lien certificate sale because there were delinquent real
property taxes owed. After receiving the notices, Marshall filed a complaint in the Franklin
County Municipal Court, Small Claims Division, asserting the following claim against the
Treasurer:
              The Franklin County Treasurer's office is trying to get me to pay
              the taxes on someone else's property. So for the hassle, my
              time, and the duress placed upon me to go to court I am suing
No. 22AP-45                                                                                 3


              for $1,000.00 and to have my name taken off as a responsible
              party.
(Oct. 18, 2021 Compl.) Marshall's complaint was accompanied by copies of the tax-lien
certificate sale notices issued by the Treasurer.
       {¶ 4} On November 29, 2021, the Treasurer moved for summary judgment,
asserting Marshall owned the Property and claiming immunity from tort liability under
R.C. Chapter 2744 because sending the notices was a government function. Marshall did
not file a response to the motion for summary judgment. On December 9, 2021, a
magistrate of the municipal court issued an order scheduling a trial for January 27, 2022,
and a notice was issued advising Marshall of the scheduled trial date. On January 4, 2022,
the magistrate entered a decision granting the Treasurer's motion for summary judgment
and dismissing the complaint. Marshall did not file objections to the magistrate's decision.
The trial court entered a judgment adopting the magistrate's decision and dismissing the
complaint with prejudice. Marshall timely appealed.
II. ASSIGNMENT OF ERROR
       {¶ 5} Marshall assigns the following as trial court error:
              The assignment of error would fall onto the courts as I was
              unaware that a response was needed from me when I received
              the NOTICE OF COURT APPEARANCE. Ex. A
III. STANDARD OF REVIEW
       {¶ 6} "Appellate review of a trial court's ruling on a motion for summary judgment
is de novo." You v. Northeast Ohio Med. Univ., 10th Dist. No. 19AP-733, 2020-Ohio-4661,
¶ 12. In this case, Marshall did not file objections to the magistrate's decision granting
summary judgment in favor of the Treasurer, and the trial court adopted the magistrate's
decision. "An appellant's failure to object to a magistrate's decision waives all but plain
error review on appeal." Rhea v. Rhea, 10th Dist. No. 16AP-609, 2017-Ohio-4141, ¶ 10.
IV. LEGAL ANALYSIS
       {¶ 7} In her sole assignment of error, Marshall claims the trial court erred by failing
to notify her that a response to the Treasurer's motion for summary judgment was
necessary. At oral argument, Marshall asserted she believed the motion for summary
judgment would be addressed at the trial that was scheduled for January 27, 2022. Thus,
it appears Marshall argues in effect that the trial court erred by ruling on the summary
No. 22AP-45                                                                                             4


judgment motion before the scheduled trial date without notifying her that a decision could
be issued prior to trial.
        {¶ 8} Under Civ.R. 56(C), responsive arguments to a motion for summary
judgment "may be served as provided by Civ.R. 6(C)." Civ.R. 6(C)(1) provides that
"[r]esponses to motions for summary judgment may be served within twenty-eight days
after service of the motion." The Treasurer moved for summary judgment on November 29,
2021. Accordingly, pursuant to Civ.R. 6(C)(1), Marshall then had twenty-eight days to file
a response to the motion. Marshall did not file any response to the motion for summary
judgment and did not request an extension of time to file a response.
        {¶ 9} We previously have held that a trial court does not err by ruling on a motion
for summary judgment after the time for a response has passed. See Bernard v. Wodarcyk,
10th Dist. No. 18AP-628, 2019-Ohio-4144, ¶ 11 ("The trial court ruled on the motion after
the time expired for appellant's response and thus, did not err by ruling on the motion for
summary judgment."); Nationstar Mtge., LLC v. Payne, 10th Dist. No. 16AP-185, 2017-
Ohio-513, ¶ 12-14.1 In this case, Marshall failed to file a response to the motion for summary
judgment within the time provided under the Rules of Civil Procedure. The magistrate
issued a decision granting the motion for summary judgment on January 4, 2022, more
than 30 days after the motion was filed, and the trial court adopted the magistrate's decision
on January 10, 2022. Under these circumstances, the trial court did not err by ruling on
the motion for summary judgment before the scheduled trial date. See McClendon v.
Cuyahoga Cty. Sheriff Office, 8th Dist. No. 110863, 2022-Ohio-1589, ¶ 17 (holding trial
court did not infringe appellant's due process rights because it gave him 30 days to respond
to a motion for summary judgment and appellant did not seek additional time to respond).
        {¶ 10} By rule, Marshall had 28 days to respond to the Treasurer's motion for
summary judgment. When she failed to file a response within that time or seek an
extension of time to respond, the trial court was not required to notify her that it intended
to rule on the motion for summary judgment. We note that Marshall was pro se at trial,



1Bernard and Payne were decided under an earlier version of Civ.R. 56(C), which provided a "fallback time"
of 28 days for a response to a motion for summary judgment but also authorized the response time to be
changed by local rule. 2015 Staff Note, Civ.R. 56. Civ.R. 56(C) was subsequently amended to provide a
uniform statewide 28-day deadline for service of a response to a motion for summary judgment. U.S. Bank
Natl. Assn. v. Lewis, 10th Dist. No. 18AP-550, 2019-Ohio-3014, ¶ 19, fn. 2.
No. 22AP-45                                                                                    5


but " 'with respect to procedural rules, pro se litigants are to be held to the same standards
as members of the bar.' " State v. Pryor, 10th Dist. No. 07AP-90, 2007-Ohio-4275, ¶ 9,
quoting Asset Acceptance, LLC v. Evans, 10th Dist. No. 04AP-36, 2004-Ohio-3382, ¶ 9.
See also Mootispaw v. Mohr, 10th Dist. No. 15AP-885, 2016-Ohio-1246, ¶ 17 ("Because a
trial court would not explain procedural rules to a lawyer, it does not err by failing to explain
them to a pro se litigant."). Therefore, the trial court was not required to give Marshall any
greater notice than a represented party would have been entitled to under the Rules of Civil
Procedure.
       {¶ 11} Under the circumstances in this case, the trial court did not err by granting
the motion for summary judgment before the scheduled trial date without notifying
Marshall that a decision would be issued.         Accordingly, we overrule Marshall's sole
assignment of error.
V. CONCLUSION
       {¶ 12} For the foregoing reasons, we overrule Marshall's sole assignment of error
and affirm the judgment of the Franklin County Municipal Court.
                                                                          Judgment affirmed.
                     LUPER SCHUSTER, P.J., and KLATT, J., concur.
                                      _____________